Exhibit 10(f)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JULY 3, 2010)
     1. Restricted Stock Award —Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (As Amended and
Restated Effective August 27, 2010, and as may be further amended from time to
time, the “Plan”) and upon the terms and conditions set forth herein (these
“Terms and Conditions”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Restricted
Stock Award (the “Award”) of such number of shares of common stock, $1.00 par
value per share (the “Common Stock”), of the Corporation as set forth in the
Award Letter (as defined below) from the Corporation to the Employee (such
shares, as may be adjusted in accordance with Section 1(c) of these Terms and
Conditions, the “Restricted Stock”). Such Award is subject to the following
Terms and Conditions (these Terms and Conditions, together with the
Corporation’s letter to the Employee specifying the Restricted Stock subject to
the Award, the Restriction Period and certain other terms (the “Award Letter”),
are referred to as the “Agreement”).
          (a) Restriction Period. For purposes of this Agreement, the
Restriction Period is the period beginning on the grant date and ending as set
forth in the Award Letter (the “Restriction Period”). The Board Committee may,
in accordance with the Plan, accelerate the expiration of the Restriction Period
as to some or all of the Restricted Stock at any time.
          (b) Restrictions and Forfeiture. The Restricted Stock is granted to
the Employee subject to the prohibitions on transfer set forth in Section 2
below, which shall lapse, if at all, upon the expiration of the Restriction
Period as described in Sections 3 and 4 below.
          (c) Rights During Restriction Period. During the Restriction Period,
the Employee may exercise full voting rights with respect to all Restricted
Stock subject to the Award and shall be entitled to receive cash dividends and
other distributions paid with respect to the Restricted Stock. If any such
dividend or distribution is paid in securities of the Corporation (including
additional shares of Common Stock), such securities shall be subject to the same
restrictions on transferability, risks of forfeiture, and other restrictions and
conditions as the Restricted Stock in respect of which such dividend or
distribution was made. If the number of outstanding shares of Common Stock is
changed as a result of a stock dividend, stock split or the like, without
additional consideration to the Corporation, the Restricted Stock subject to
this Award shall be adjusted to correspond to the change in the outstanding
shares of the Corporation’s Common Stock. For the avoidance of doubt, upon the
expiration of the Restriction Period, the Employee may exercise voting rights
and shall be entitled to receive dividends and other distributions with respect
to the number of shares to which the Employee is entitled pursuant hereto.

1



--------------------------------------------------------------------------------



 



          (d) Release of Award. Provided the Award has not previously been
forfeited, as soon as administratively practicable following the expiration of
the Restriction Period and the satisfaction of the applicable tax withholding
obligations, the Corporation shall at its option, cause the Restricted Stock to
which the Employee is entitled pursuant hereto (i) to be released without
restriction on transfer by delivery to the custody of the Employee of a stock
certificate in the name of the Employee or his or her designee, or (ii) to be
credited without restriction on transfer to a book-entry account for the benefit
of the Employee or his or her designee maintained by the Corporation’s stock
transfer agent or its designee.
     2. Prohibition Against Transfer. Until the expiration of the Restriction
Period, the Award and the Restricted Stock subject to the Award and the rights
granted under these Terms and Conditions and the Agreement are not transferable
except to family members or trusts by will or by the laws of descent and
distribution, provided that the Award and the Restricted Stock may not be so
transferred to family members or trusts except as permitted by applicable law or
regulations. Without limiting the generality of the foregoing, except as
aforesaid, until the expiration of the Restriction Period, the Award and shares
of Restricted Stock may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.
     3. Forfeiture; Termination of Employment. (a) Except in the event of death
or permanent disability (as determined by the Corporation) of the Employee
covered in Section 3(b) herein or in the event of a Change in Control covered in
Section 4 herein or as otherwise provided in the Award Letter, if the Employee
ceases to be an employee of the Corporation prior to the expiration of the
Restriction Period:
               (i) for any reason other than (x) retirement after age 55 with
ten or more years of full-time service, or (y) involuntary termination by the
Corporation other than for Misconduct, all Restricted Stock subject to the Award
shall be automatically forfeited upon such termination of employment; or
               (ii) due to retirement after age 55 with ten or more years of
full-time service, the Restriction Period shall expire, and the Employee shall
become fully vested in the number of shares of Restricted Stock subject to the
Award, if any, as determined in the sole and absolute discretion (including as
to timing of any release of shares of Restricted Stock) of the Board of
Directors or the Board Committee or the Corporation’s Chief Executive Officer
and the remaining shares of Restricted Stock subject to the Award shall be
automatically forfeited; provided that if the Employee is subject to Section 16
of the Securities Exchange Act of 1934, such determination as to vesting may not
be made by the Chief Executive Officer; or
               (iii) due to involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Restricted Stock
subject to the Award shall be automatically forfeited upon such termination of
employment unless determined otherwise in the sole and absolute discretion of
the Board of Directors or the Board Committee or the Corporation’s Chief
Executive Officer; provided that if the Employee is subject to Section 16 of the
Securities Exchange Act of 1934, such determination as to vesting may not be
made by the

2



--------------------------------------------------------------------------------



 



Chief Executive Officer. “Misconduct” shall mean deliberate, willful or gross
misconduct as determined by the Corporation.
          (b) If the Employee ceases to be an employee of the Corporation prior
to the expiration of the Restriction Period due to death or permanent
disability, the Restriction Period shall immediately expire and the Award and
the Restricted Stock subject to the Award shall immediately become fully vested.
     4. Change in Control. Upon a Change in Control of the Corporation as
defined in Section 11.1 of the Plan, the Restriction Period shall immediately
expire and the Award and the Restricted Stock subject to the Award shall
immediately become fully vested.
     5. Non-Solicitation. In consideration of the grant of the Award to the
Employee under these Terms and Conditions, the Employee agrees, by the
acceptance of the Award, that for a period of twelve (12) months immediately
following the date of termination of employment of the Employee, the Employee
shall not directly or indirectly recruit or solicit for hire or hire, or assist
in any manner in the recruitment, solicitation for hire or hiring of any
employee or officer of the Corporation or its Subsidiaries, or in any way induce
any such employee or officer to terminate his or her employment with the
Corporation or its Subsidiaries.
     6. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time, and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they form a part. For the purposes of these Terms and
Conditions and the Agreement, (a) employment by the Corporation, any Subsidiary
or a successor to the Corporation shall be considered employment by the
Corporation, and (b) references to “termination of employment,” “cessation of
employment,” “ceases to be employed,” “ceases to be an Employee” or similar
phrases shall mean the last day actually worked (as determined by the
Corporation), and shall not include any notice period or any period of severance
or separation pay or pay continuation (whether required by law or custom or
otherwise provided) following the last day actually worked. If the Award is
assumed or a new award is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Internal Revenue Code of 1986, as amended), employment by
such assuming or substituting corporation or by a parent corporation or
subsidiary thereof shall be considered for all purposes of the Award to be
employment by the Corporation.
     7. Securities Law Requirements. The Corporation shall not be required to
issue shares pursuant to the Award, to the extent required, unless and until
(a) such shares have been duly listed upon each stock exchange on which the
Corporation’s Common Stock is then registered; and (b) a registration statement
under the Securities Act of 1933 with respect to such shares is then effective.

3



--------------------------------------------------------------------------------



 



     8. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     9. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

4